NUMBER 13-20-00220-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

PETER ISIAH UVALLE,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 139th District Court
                          of Hidalgo County, Texas.


                                       ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on May 26, 2021. On August

24, 2021, after appellant’s second motion for extension of time, the brief was ordered due

on November 4, 2021.
       The Court, having fully examined and considered appellant’s third motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's motion for extension of time to file

the brief should be granted with order. The Court looks with disfavor upon the delay

caused by counsel's failure to have filed a brief in this matter and further motions for

extension of time will not be granted absent new and/or exigent circumstances.

       Appellant's third motion for extension of time to file the brief is hereby granted in

part and denied in part, and the Honorable Traci Evans, counsel for appellant, is hereby

ordered to file the appellate brief with this Court on or before January 13, 2022.


                                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
18th day of November, 2021.




                                               2